Foed, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise consists of injection molds composed wholly or in chief value of steel exported from Portugal on or about June 3,1961, and that such merchandise is not on the list of articles published in T.D. 54521 and is subject to appraisement under the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress 2nd Session).
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing reappraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $5,105 for merchandise described as pitcher base mold No. 8665, pitcher cover No. 8665 and crisper top mold No. 8666 rather than the appraised value of $5,555.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement may be submitted on this stipulation.
*354Accepting this stipulation as a statement of facts, I find that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, effective February 27, 1958, is the proper basis for the determination of the value of the merchandise here involved, and I hold that such statutory value is $5,105 for merchandise described as pitcher base mold No. 8665, pitcher cover No. 8665, and crisper top mold No. 8666.
Judgment will be rendered accordingly.